                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


SCOTT EDWARD WILLYARD,                         )
                                               )
       Petitioner,                             )
                                               )
v.                                             )       No.    3:07-CR-44-TWP-CCS-8
                                               )              3:16-CV-610-TWP
UNITED STATES OF AMERICA,                      )
                                               )
       Respondent.                             )


                                   MEMORANDUM OPINION

       This matter is before the Court on the “Motion to Vacate under 28 U.S.C. 2255” [Doc.

521],1 filed by Scott Edward Willyard (“Petitioner”). On November 18, 2016, the United States

responded in opposition [Doc. 523]. For the reasons which follow, the Court finds Petitioner’s

§2255 motion meritless and it will likewise be DENIED and DISMISSED with prejudice.

I.     PROCEDURAL HISTORY

       In 2007, Willyard and ten co-defendants were charged in a second superseding indictment

with conspiracy to distribute 1000 or more kilograms of marijuana, in violation of 21 U.S.C. §§

841(a) and 846; and money laundering, in violation of 18 U.S.C. § 1956(h). The central figures in

the conspiracy, Phillip Apodaca and James Michael West, were charged separately and entered

guilty pleas, as did most of Willyard’s co-defendants. Willyard proceeded to trial, and the jury

found him guilty of conspiracy to distribute more than 100 but less than 1000 kilograms of

marijuana and not guilty of money laundering.




       1
           All references are to docket entries in case No. 3:07-CR-44 unless otherwise indicated.
       For sentencing purposes, the presentence report attributed 1,814.4 kilograms of marijuana

to Willyard. That corresponded to a base offense level of thirty-two, applicable to offenses

involving between 1000 and 3000 kilograms of marijuana. See USSG § 2D1.1(c)(4) (2008). There

were no adjustments to Willyard’s base offense level, resulting in a guideline range of 188 to 235

months of imprisonment. Willyard objected to the drug quantity determination on the grounds that

it exceeded the jury verdict of less than 1000 kilograms and was not supported by the evidence

presented at trial. The district court continued the sentencing hearing in order to prepare the trial

transcripts, after which it concluded that the drug quantity set forth in the presentence report was

supported by a preponderance of the evidence and that Willyard’s base offense level and guideline

range were correctly calculated. The district court imposed a sentence of 180 months of

imprisonment, to be followed by eight years of supervised release.

       The Sixth Circuit affirmed Petitioner’s conviction and sentence on direct appeal [Doc.

515]. Petitioner has now filed a timely § 2255 motion [Doc. 521].

I.     STANDARD OF LAW

       Under 28 U.S.C. § 2255(a), a federal prisoner may make a motion to vacate, set aside, or

correct his judgment of conviction and sentence if he claims that the sentence was impose in

violation of the Constitution or laws of the United States; that the court lacked jurisdiction to

impose the sentence; or that the sentence is in excess of the maximum authorized by law or is

otherwise subject to collateral attack. As a threshold standard, to obtain post-conviction relief

under 28 U.S.C. § 2255, the motion must allege: (1) an error of constitutional magnitude; (2) a

sentence imposed outside the federal statutory limits; or (3) an error of fact or law so fundamental

as to render the entire criminal proceeding invalid. Mallett v. United States, 334 F.3d 491, 496-97

(6th Cir. 2003); Moss v. United States, 323 F.3d 445, 454 (6th Cir. 2003).



                                                 2
       A petitioner bears the burden of demonstrating an error of constitutional magnitude which

had a substantial and injurious effect or influence on the criminal proceedings. Reed v. Farley,

512 U.S. 339, 353 (1994); Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993). In order to obtain

collateral relief under § 2255, a petitioner must clear a significantly higher hurdle than would exist

on direct appeal. United States v. Frady, 456 U.S. 152 (1982).

       When a defendant files a § 2255 motion, he must set forth facts which entitle him to relief.

Green v. Wingo, 454 F.2d 52, 53 (6th Cir.1972); O’Malley v. United States, 285 F.2d 733, 735

(6th Cir. 1961). A petitioner must prove that he is entitled to relief by a preponderance of evidence.

Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A motion that merely states general

conclusions of law without substantiating allegations with facts is without legal merit. Loum v.

Underwood, 262 F.2d 866, 867 (6th Cir. 1959); United States v. Johnson, 940 F.Supp. 167, 171

(W.D. Tenn. 1996).

       Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any transcripts,

and records of prior proceedings and any material submitted under Rule 7 to determine whether

an evidentiary hearing is warranted. If a petitioner presents a factual dispute, then “the habeas

court must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488 F.3d

325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s allegations

cannot be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of facts.” Valentine, 488 F.3d at 333 (quoting Arredondo v.

United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court FINDS no need for an evidentiary

hearing in the instant case.




                                                  3
II.    ANALYSIS

       Petitioner alleges that his counsel was ineffective by not arguing, either at sentencing or on

appeal, that it violated Petitioner’s Sixth Amendment rights for this Court “to make a drug quantity

finding in excess of that found by the jury in its special verdict.” [Doc. 521 p. 4]. This argument

is foreclosed by the Sixth Circuit’s decision affirming Petitioner’s conviction.

       On appeal, the Sixth Circuit found as follows:

       We will uphold a district court’s determination of the drug quantity attributable to
       a defendant for sentencing purposes unless it is clearly erroneous. United States v.
       Johnson, 732 F.3d 577, 581 (6th Cir. 2013). “A drug quantity need only be
       established by a preponderance of the evidence, and an estimate will suffice so long
       as it errs on the side of caution and likely underestimates the quantity of drugs
       actually attributable to the defendant.” United States v. Anderson, 526 F.3d 319,
       326 (6th Cir. 2008); see Johnson, 732 F.3d at 581. When determining a defendant’s
       base offense level based on drug quantity, the district court considers the
       defendant’s relevant conduct, see USSG § 1B1.3, which may include uncharged or
       acquitted conduct. See United States v. Young, 553 F.3d 1035, 1050-51 (6th Cir.
       2009); United States v. Gill, 348 F.3d 147, 151 (6th Cir. 2003). Relevant conduct
       includes all conduct that is “part of the same course of conduct or common scheme
       or plan as the offense of conviction.” USSG § 1B1.3(a)(2).

       The district court did not clearly err in holding Willyard responsible for at least
       1000 kilograms of marijuana—the threshold quantity to trigger a base offense level
       of thirty-two. Rather, this was a conservative estimate of the amount of marijuana
       attributable to Willyard based on his involvement in the charged conspiracy—the
       deliveries to West—as well as the other deliveries he made for Apodaca during the
       same time period, which, even if outside the scope of the charged conspiracy, were
       part of the same course of conduct and therefore were properly considered relevant
       conduct for purposes of determining drug quantity. See id.; Gill, 348 F.3d at 155.
       Based solely on the most conservative estimates provided by coconspirator Luke
       McLaughlin, Willyard delivered more than 5000 pounds of marijuana for Apodaca
       in 2005, with at least 1300 pounds of that marijuana going to West, in addition to
       400 pounds of marijuana seized from Willyard’s trailer when he was arrested in
       January 2006, which was intended for West. McLaughlin’s testimony was
       corroborated by Apodaca, who testified that Willyard worked as a courier for him
       during this time period and made between four and six deliveries of 400 to 500
       pounds of marijuana to West, as well as by testimony from West and other
       coconspirators and by other evidence.

       Willyard argues that he should have been held responsible for no more than 2000
       pounds of marijuana, which is consistent with the jury’s verdict and is the highest

                                                 4
       estimate supported by the record as having been delivered to West, and that any
       additional marijuana attributed to him should have been excluded because it was
       distributed outside the charged conspiracy. But whether or not these additional
       marijuana deliveries were part of the charged conspiracy, they were properly
       considered as relevant conduct for sentencing purposes. See Gill, 348 F.3d at 152
       (“[R]elevant conduct includes ‘all acts and omissions . . . that were part of the same
       course of conduct or common scheme or plan as the offense of conviction.’”
       (quoting U.S.S.G. § 1B1.3(a)(2))); United States v. Easley, 306 F. App’x 993, 995
       (6th Cir. 2009). These deliveries—which occurred during the same time period,
       involved the same parties, and included marijuana that was often delivered from
       the same load—were part of the same course of conduct as the charged conspiracy.
       See, e.g., Gill, 348 F.3d at 155 (holding that the district court properly considered
       the defendant’s separate, uncharged incidents of drug distribution that occurred
       within the same time period as the charged offense).

[Doc. 515 p. 2-3].

       As the Sixth Circuit has already found Petitioner’s claim “unavailing” noting that

courts can make drug quantity findings that differ from jury verdicts as long as those

findings are supposed by a preponderance of the evidence, Petitioner can show no prejudice

from counsel’s failure to object to his sentencing on those grounds. A § 2255 motion

cannot be used to relitigate issues that were denied on direct appeal absent a showing of

highly exceptional circumstances, or an intervening change in the law. Wright v. United

States, 182 F.3d 458, 467 (6th Cir. 1999); DuPont v. United States, 76 F.3d 108, 110 (6th

Cir. 1996). Such circumstances are not present here.

       Thus, because Petitioner cannot establish prejudice from counsel’s failure to make

a meritless objection, he is not entitled to relief on this ineffective assistance claim. See

Ludwig v United States, 162 F.3d 456, 459 (6th Cir. 1998) (counsel is not ineffective for

not pursuing meritless claims).

III.   CONCLUSION

       For the reasons set forth herein, Petitioner’s § 2255 motion [Doc. 521] will be DENIED.




                                                 5
IV.    CERTIFICATE OF APPEALABILITY

       Finally, the Court must consider whether to issue a certificate of appealability (“COA”)

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c)(1), a petitioner may

appeal a final order in a § 2255 case only if he is issued a COA, and a COA will be issued only

where the applicant has made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). When a claim has been dismissed on the merits, a petitioner must show that

reasonable jurists would find the assessment of the constitutional claim debatable or wrong. Slack

v. McDaniel, 529 U.S. 473, 484 (2000).

       Here, Petitioner has failed to make a substantial showing of the denial of a constitutional

right, as jurists of reason would not debate the Court’s findings as to any of Petitioner’s claim.

Because Petitioner has failed to make a substantial showing of the denial of a constitutional right,

a COA SHALL NOT ISSUE.

       The Court will CERTIFY any appeal from this action would not be taken in good faith

and would be totally frivolous. Therefore, this Court will DENY Petitioner leave to proceed in

forma pauperis on appeal. See Rule 24 of the Federal Rules of Appellate Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

       ENTER.

                                              _s/ Thomas W. Phillips_________
                                              Senior United States District Judge




                                                 6
7
